—

NO wo Pw PO HO WH HY HN KN F&F FF HF HF KS HP OO ESO ESE Sl
oO tn DN UO HBR WO NY K CO OBO WBN DBD nA FBP WN KF OO

0 DAN DH A Lf W LY

 

 

 

 

 

fase 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.688 Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
ELLIOT SCOTT GRIZZLE, Case No.: 3:17-cv-00813-JLS-RBM
Plaintiff,
REPORT & RECOMMENDATION
V. OF U.S. MAGISTRATE JUDGE RE:
DEFENDANTS’ MOTION TO
COUNTY OF SAN DIEGO et al. DISMISS AND STRIKE PORTIONS
Defendants.| OF PLAINTIFF’S THIRD AMENDED
COMPLAINT
[Doc. 111]
I. INTRODUCTION

Plaintiff Elliot Scott Grizzle (“Plaintiff”) brings an action arising under 42 U.S.C. §
1983 (“Section 1983”) related to his placement in Administrative Segregation (“Ad-Seg”)
at the San Diego Central Jail (“SDCJ”) while he was a pre-trial detainee. On October 11,
2019, Defendants the County of San Diego (“the County”), Sheriff William Gore (“Sheriff
Gore”), Lieutenant Eric Froistad (“Lieutenant Froistad”),! Lieutenant Lena Lovelace

(“Lieutenant Lovelace”), and Aaron Boorman (“Sergeant Boorman”) (collectively

! The parties stipulate to Froistad’s dismissal without prejudice. See infra pp. 11, 13.

3:17-cv-00813-JLS-RBM

 
So OA ND nA FP WY YN

NO po wp HN WN NHN WN WN NN HR HF HF KF Ke Re EF EF ES
CO SN HN UO BR WY NO KY CO HO BAN KD Nn FP WY NY KF OO

 

fase 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.689 Page 2 of 20

“Defendants”) filed a Motion to Dismiss and Strike Portions of Plaintiff's Third Amended
Complaint (“Motion”). (Doc. 111.) Plaintiff filed an Opposition to the Motion on
November 27, 2019 and Defendants filed a Reply on December 5, 2019. (Docs. 113-114.)

The matter was referred to the undersigned for Report and Recommendation. See
28 U.S.C. § 636(b)(1)(B); CivLR 72.1(c) and 72.3(a). After a thorough review of the
pleadings, papers, prior orders of the Court, the facts, and applicable law, the undersigned
respectfully recommends that Defendants’ Motion to Dismiss be GRANTED, IN PART,
and the Motion to Dismiss and/or Motion to Strike the demand for punitive damages be
DENIED.

Il. BACKGROUND

This case has been in the initial pleading stage since April 2017. (Doc. 1.) Plaintiff
initially represented himself pro se, but he is now represented by counsel. At present, this
is the fourth attempt to plead and/or amend the Complaint (Docs. 1, 82, 88, 110), the sixth
Motion to Dismiss filed by present and/or formerly-named Defendants (Docs. 55, 64, 83,
93, 98, 111), the fifth Report & Recommendation (“R&R”) issued by a magistrate judge
(Docs. 63, 74, 97, 106), and the fifth Order on an R&R and/or Motion to Dismiss by District
Judge Janis L. Sammartino (Docs. 73, 79, 92, 108, 115). In addition to setting out the
allegations presented in the Third Amended Complaint (“TAC”), the procedural history of
the pleading stage is outlined below.

A. Allegations in TAC

The following facts from Plaintiffs TAC (Doc. 110) are accepted as true for
purposes of this Motion. See infra pp. 9-10.

i. Plaintiff's Placement in Ad-Seg

On August 3, 2016, the San Diego County Sheriff's Department took Plaintiff into
custody and immediately housed him in the Ad-Seg unit of SDCJ. (Doc. 110 ¥ 17, 21.)
When Plaintiff inquired about his Ad-Seg placement, staff instructed him to contact
“classification.” (/d. 18.) Plaintiff protested the lack of due process in his Ad-Seg
placement and the conditions of Ad-Seg confinement. (Ud. {[ 30-42.) He submitted two

2

 

3:17-cv-008 13-JLS-RBM

 
50 mA IN DH On Fe WY YN

NO wpO NWN WYN WN WN NY WN NO He eRe Re Re Re Re Re Re
Co SN DN On BP WD NPS KH CO BO A NI DH FP WD NYO FF O&O

 

base 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.690 Page 3 of 20

grievances concerning these issues during his first week in Ad-Seg. (Ud. J¥ 30, 32.) He
sought: (1) notice of the reason for his Ad-Seg placement; (2) an opportunity to be heard
to rebut the charges for his placement; (3) immediate release from Ad-Seg; and (4) periodic
reviews of his placement. (/d.) Plaintiff gave the form to an unnamed deputy but received
no response. (/d.) He made similar requests “on at least a weekly basis and addressed to
‘classification.’” (Ud. J§ 30, 34-36.) Plaintiff also protested to over fifty jail staff including
Lieutenant Lovelace and Sergeant Boorman. (/d. § 35.)

Plaintiff never learned the basis for his Ad-Seg placement. (Ud. ¥ 42.) Ultimately,
he remained in Ad-Seg for the entirety of his pretrial detention until August 27, 2017. Ud.
44 3, 21, 36.)

ii. Ad-Seg Routine
Plaintiff alleges the County, through Sheriff Gore, subjected him to the following
daily routine in Ad-Seg:
e 3:30 a.m—7:00 a.m. Ad-Seg inmates wake up for morning count with cell lights
turned to “bright.” Bright lights remain illuminated until breakfast is distributed
around 4:30 a.m., and then lights are dimmed until 7:00 a.m. (Doc. 110 § 24.)

e 7:00 a.m.—-Approximately 10:45 p.m. Daily programming runs from 7:00 a.m.
until 9:45 p.m.—10:45 p.m. Ud. 99 22, 24.) Cell lights are turned to a bright
setting and a “dayroom” television is on with the highest volume setting. (Ud. J
24, 36.) The first cell is allowed fifty minutes of dayroom time. (d. § 24.)
Hourly security walks are punctuated by the opening and closing of large fire
doors, which creates loud noises. (Jd. | 25.) Televisions are off between
9:45p.m.—11:45 p.m. Ud. § 22.)

e 11:00 p.m. Deputies conduct a “count,” which required Plaintiff stand up. (/d.)

e 12:00 a.m.—1:00 a.m. Guards issue razors to inmates by opening/closing each

cell tray slot, creating loud noises. Ud.) Razors are retrieved at 1:00 a.m., then

cell lights are dimmed but still “too bright to allow a human being to sleep.” (/d.)

 

3:17-cv-008 13-JLS-RBM

 
Oo A ND nA FS WW NK

NO po WN NHN WN ND NHN HN NN FH BS HF HF He FP Re Se elle
CoO nN DN OH BR WO NYO KH CO OO Dna HDB Nn FP WD NY KF OD

 

fase 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.691 Page 4 of 20

e Approximately 1:30 a.m.—3:30 a.m. Ad-Seg inmates are given “yard time” but
the yard has no direct access to the sun or outdoors. (/d. at J 23.)

This daily routine resulted in Plaintiff only being able to sleep for approximately
five hours. Ud. J 26.) But Plaintiff only got one hour of uninterrupted sleep due to security
checks, yard time, and loud banging noises. (Ud.) Mentally ill inmates who “constantly
screamed, yelled, loudly beat and banged on the cell doors, toilets, and metal bunk beds”
exacerbated the sleep deprivation. (Ud. { 27.) Plaintiff suffered various health-related
ailments. (Ud. J 29.)

iii. Plaintiff's Written and Verbal Grievances

In addition to the grievances outlined supra pp. 2-3, on March 30, 2017, Plaintiff
submitted three additional grievances: one for his Ad-Seg placement, and two for sleep
deprivation. (/d. 4 38.) On this same day, Plaintiff wrote a letter to Sheriff Gore outlining
some of the issues set forth in Plaintiffs prior grievances (“March Letter”). Ud. 937.) On
April 11, 2017, Plaintiff filed another grievance concerning SDCIJ’s failure to respond to
his prior grievances. (/d. § 39.) One week later, Plaintiff received Sergeant Boorman’s
response to his March Letter. (Ud. J 40; see also Ex. A, 24-25.) Boorman’s response
explained: (1) counts are timed in accordance with department policies and procedures; (2)
SDCJ is exploring alternate times for razor distribution; (3) SDCJ discourages excess
noisemaking by inmates, but notes it is impossible to silence inmates; (4) Ad-Seg’s yard
time is scheduled due to population needs and jail procedure; and (5) teams are to complete
mandatory training on grievance processing. (/d. at Ex. A, 24.)

iv. TAC’s Causes of Action

The TAC alleges four causes of action against the County, Sheriff Gore, Lieutenant
Lovelace, and Sergeant Boorman. The first cause of action alleges Fourteenth Amendment
due process violations as to his Ad-Seg placement at SDCJ. (Doc. 110 §§ 43-51.) The
second, third, and fourth causes of action allege Fourteenth and Eighth Amendment

violations premised on sleep deprivation, prevention from exercising, and being forced to

 

3:17-cv-008 13-JLS-RBM

 
oT Oo FN HD A FP WY NO

NO wp po WN ND KN WN WN KN KH KF HF KF KF KF PF PS hE le
CO aD HDB nA Bh WY NY K§ CO HO A AN DKD A FP YW NO

 

ASe 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.692 Page 5 of 20

choose between sleep and exercise, respectively.” (/d. {9 52-76.) Plaintiff seeks injunctive
and declaratory relief, compensatory and punitive damages, costs, and fees. U/d. at 21-22.)
The County is sued for maintaining policies which were the moving force behind
Plaintiff's injuries. (/d. { 4.) Sheriff Gore is sued in his individual capacity, with liability
being premised upon his notice and failure to correct the alleged constitutional injuries.
(Doc. 110 9 5); see infra p. 11 n.5. Lieutenant Lovelace and Sergeant Boorman are sued
in their individual capacities.» (Doc. 110 4 8-9.) Lovelace is a supervisor of the Jail
Population Management Unit. (Ud. § 9.) Lovelace’s liability is premised upon her
awareness of SDCJ’s constitutionally-deficient Ad-Seg program and her failure to provide
Plaintiff due process with respect to his Ad-Seg placement. (/d.) Boorman’s liability is
premised upon his receipt of the March Letter and failure to rectify the issues. (/d. ¥ 8.)
B. Second Amended Complaint & Motion Practice

 

The procedural history outlined below is limited to the pleadings, motions, and
orders immediately preceding the filing of the TAC. Plaintiff's Second Amended
Complaint (“SAC”), filed on November 9, 2018, alleged substantially the same causes of
action and requests for relief as the TAC with two exceptions. (Compare SAC, Doc. 88 9
44-73 with TAC, Doc. 110 J] 43-76.) The SAC pleaded the second, third, and fourth
causes of action as only Eighth Amendment violations, not Fourteenth violations. (Doc.
88 J 53, 61, 68.) The SAC made no request for punitive damages. (/d. at 19.)

On November 30, 2018, the County, Sheriff Gore, Lieutenant Froistad, and
Lieutenant Lovelace filed a Motion to Dismiss the SAC. (Doc. 93.) At that time, Sergeant

 

The TAC alleges both Eighth and Fourteenth Amendment violations relating to confinement
conditions, but Plaintiff's Opposition narrows it to Fourteenth Amendment violations based upon
Plaintiffs status as a pretrial detainee. (Doc. 110 ff 53, 62, 70; Doc. 113 at 1.) As such, the
undersigned focuses its analysis on claims under the Fourteenth Amendment. See Mendiola-Martinez v.
Arpaio, 836 F.3d 1239, 1246 n.5 (9th Cir. 2016) (internal citations omitted) (stating “Eighth

Amendment protections apply once a prisoner has been convicted of a crime, while pretrial detainees are
entitled to the potentially more expansive [Fourteenth Amendment] protections . . .”).

> In referring to Lieutenant Lovelace, the TAC uses the pronoun “he” while the instant Motion uses the
pronoun “she.” (Doc. 110 § 9; Doc. 111 at 5.) Lovelace is referred to herein as “her” and “she.”

5

 

3:17-cv-00813-JLS-RBM

 
Co OH ND WO BP WD YO

NBO wo WP NH WV WN NN WN WN Fe FS FF KF KF SEF SF El Elle
Co SYD HN ON BP WY NPY KF CO OHO HAHN DB Wn FP WO NY KF S&S

 

ASe 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.693 Page 6 of 20

Boorman had not been served, and thus, did not join in the Motion to Dismiss. (See Doc.
96 at 8n.2.) On March 7, 2019, the undersigned issued an R&R recommending the Motion
be granted in part, including recommending Boorman’s dismissal based upon lack of
service. (Doc. 97 at 22-23.) During the pendency of the parties’ objection period for the
March 7, 2019 R&R, Defendant Boorman accepted service of the SAC and filed a separate
Motion to Dismiss the SAC on behalf of himself only. (Doc. 98.) On June 8, 2019, the
undersigned issued an R&R recommending that Boorman’s Motion be granted. (Doc.
106.) On August 26, 2019, Judge Sammartino adopted the March 7, 2019 R&R, but did
not rule upon the June 8, 2019 R&R on Boorman’s Motion because the parties’ objection
period of that R&R had yet to expire. (Doc. 108 at 2 n.1.) Plaintiff's filing of the TAC
rendered Boorman’s Motion to Dismiss the SAC as moot. (Docs. 111, 115.)

C. Orders on Motion to Dismiss SAC & New Allegations in TAC

 

The Court dismissed certain causes of action in the SAC as against various
Defendants and also dismissed the request for declaratory and injunctive relief. (See Docs.
97, 108.) The rulings pertinent to each Defendant which remain at issue are outlined below.

i. First Cause of Action against Sheriff Gore

The Court dismissed the first cause of action (i.e., due process violation relating to
Ad-Seg placement) as against Sheriff Gore. (Doc. 108 at 12-14.) The Court found Plaintiff
failed to allege that Gore personally participated in, acquiesced in, or was culpably
indifferent to the allegations constituting Plaintiff's first cause of action. (/d. at 13.)

The TAC continues to name Gore in the first cause of action, but contains no new
allegations relating to him. (Doc. 110 ff 43-51.) The instant Motion seeks dismissal of
the first cause of action against Gore. (Doc. 111 at 11-13.)

ii. Second, Third, and Fourth Causes of Action against Lt. Lovelace

The Court granted the Motion to Dismiss the second, third, and fourth causes of

action against Lieutenant Lovelace (1.e., conditions of confinement claims). (Doc. 108 at

11-12.) The Court found the SAC failed to allege any causal connection or Lovelace’s

 

3:17-cv-00813-JLS-RBM

 
oc Ha NTH OT HP WY YN

pO po pO HP NHN HN HN WKN NY YY Ff HH HF HF Se Re ee ES
CO sa DR WO” BR WO NO K& CO HO DBns DB nH FP WD NY YH CO

 

fase 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.694 Page 7 of 20

personal participation or culpable indifference to these claims. (Ud. (citing Doc. 97 at 16-
17).)

The TAC names Lieutenant Lovelace in the second, third, and fourth causes of
action, and Defendants seek dismissal of these claims as to her. (Doc. 110 9 9, 42, 46,
48, 57, 66, 75; Doc. 111 at 14-15.) New allegations in the TAC against Lovelace state, in
part:

[Parties Section] Plaintiff is informed and believes that Defendant
Lovelace is a supervisor ... In addition, Defendant Lovelace was aware of
the constitutionally deficient Ad-Seg. program at the [SDCJ], but still
subjected Plaintiff to the constitutional injury as described below in the Ad-
Seg. program through sleep deprivation, lack of outdoor exercise, and
forcing inmates to choose between sleep and exercise. Defendant Lovelace
had a duty to conduct periodic reviews to ensure that Plaintiff was
comported due process in the “classification” process, but failed to provide
Plaintiff adequate due process by failing to provide a reason for Ad-Seg.
classification and failing to classify Plaintiff outside of Ad-Seg. for over a
year during any kind of periodic reviews.... Ud. 79.)

 

 

 

[Second Cause of Action] Further, this sleep deprivation described herein
was caused by [D]efendant’s ... policy ... Lieut. Lovelace followed the
obviously constitutionally deficient policy by initially classifying Plaintiff

into Ad-Seg.... Ud. 457.)

[Third Cause of Action] This denial of Yard Time was a custom, practice,
policy, or long-standing procedure of San Diego County and its Sheriff
William Gore. Lovelace carried out the policy by failing to conduct a proper
periodic review of [P]laintiff’s classification thereby subjecting him to the
Ad-Seg program and the denial of Yard Time.... Ud. § 66.)

 

 

[Fourth Cause of Action] Plaintiff]’s] placement in [Ad-Seg] by Lieut.
Lovelace, pursuant to San Diego County policy, was the moving force
behind Plaintiff's injuries. Ud. 4 75.)

///

 

4 New allegations in the TAC are denoted by underlining.

7

 

3:17-cv-008 13-JLS-RBM

 
So HAN Dn BP WY YN =

NO wpO NO WN NHN NY WN NV NO HF HF KF KF Fr Fr Er Orr Eh
ON DN ON BW NY KF DTD Oo Dn DB A FP WY NY KF OQ

 

fase 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.695 Page 8 of 20

iii. All Causes of Action against Sgt. Boorman

Although Judge Sammartino denied Boorman’s Motion to Dismiss as moot, the June
8, 2019 R&R on the Motion is informative. (See generally Docs. 106, 115.) The
undersigned recommended all causes of action be dismissed as against Boorman. (Doc.
106 at 6-13.) As to the first cause of action (i.e., due process violation relating to Ad-Seg
placement), the undersigned found the SAC failed to allege that Boorman acted in a
supervisory capacity, or personally participated, acquiesced, or showed culpable
indifference to the alleged Fourteenth Amendment violation. (/d. at 8.) As to the remaining
causes of action (i.e., conditions of confinement claims), the undersigned found the SAC
failed to sufficiently allege facts showing that “Boorman was personally involved in
creating the conditions of confinement . . . or that Boorman had any control over those
conditions.” (/d. at 10.) The undersigned also found the SAC failed to plausibly allege
Boorman acquiesced or acted with culpable indifference to said conditions. (/d. at 11.)

The TAC still names Boorman in all causes of action, and Defendants seek dismissal
of these claims. (Doc. 110 4 8, 48, 57, 66; Doc. 111 at 15-19.) The allegations state:

[Parties Section] Sgt. Boorman should have recognized the constitutional
violation in causing an inmate to choose between sleep and recreational yard
time, the lack of outdoor exercise, and the constitutionally deficient County
policy that was causing injury to Plaintiff and every other Ad-Seg. inmate . .
. Moreover, the failure to rectify the obviously constitutionally deficient
policy at the [SDCJ] is a basis for liability because Boorman knew that the
Ad-Seg. routine resulted in the deprivation of at least one basic human need
of every inmate in Ad-Seg. and he did nothing to stop the constitutional
violations of which he was aware. (/d. ¥ 8.)

 

[First Cause of Action] Despite being aware of these issues, no Defendant,
including Lovelace, Boorman, and Gore, took any action to correct these
constitutional violations. . . Lieut. Lovelace intentionally adhered to these
constitutionally deficient policies of San Diego County . . . and Boorman
when he failed to take action to correct the deprivation of at least one basic
human need per day of the inmates in Ad-Seg. (/d.§ 48.)

 

[Second Cause of Action] Further, this sleep deprivation described herein
was caused by [D]efendant’s program as a policy of San Diego County and

8

 

3:17-cv-00813-JLS-RBM

 
So A HN DB A BP WD NO

NO wo bP HN NHN HN WN KN NON HR Fe KF Re RRP EF Ee RS
on HN NW BP WO NO KF OD BO WBmnN DB WH BP WY NY KF OS

 

fase 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.696 Page 9 of 20

its Sheriff William Gore. Lieut. Lovelace followed the obviously
constitutionally deficient policy ...and later when Boorman became aware
of the conditions in Ad-Seg, but did nothing to stop them. (/d. § 57.)

 

 

[Third Cause of Action] This denial of Yard Time was a custom, practice,
policy, or long-standing procedure of San Diego County and its Sheriff
William Gore . . . Boorman became aware of the fact that Plaintiff was not
receiving proper Yard Time when investigating and responding to Plaintiffs
letter to Sheriff Gore thereby showing Boorman’s acceptance of the policy
and culpable indifference. Ud. { 66.)

 

iv. Injunctive and Declaratory Relief

The Court’s August 27, 2019 Order dismissed Plaintiffs prayer for declaratory and
injunctive relief as moot in light of Plaintiff's transfer to the California Institute for Men in
Chino, California. (Doc. 108 at 14.) The Court found the “capable of repetition, yet
evading review” mootness exception inapplicable because Plaintiff failed to show a
“reasonable expectation that he will be subjected to the same action again.” (/d.)

The TAC continues to request declaratory and injunctive relief, and Defendants seek
dismissal of the same based upon the grounds argued in their Motion to Dismiss the SAC.
(Doc. 110 at 21; Doc. 111 at 9-10; see also Doc. 93 at 11.) The TAC’s new allegations
contend such relief is appropriate because the conduct alleged in each cause of action is
continuing and an ongoing government policy. (Doc. 110 at 21 (citations omitted).)

vz TAC’s Request for Punitive Damages

The TAC, for the first time, seeks punitive damages. (Doc. 110 J 51, 60, 68, 76.)

Defendants seek to dismiss and/or strike these damages. (Doc. 111 at 10-11.)
il. LEGAL STANDARD

A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil
Procedure tests the legal sufficiency of the claims asserted in the complaint. FED. R. CIv.
P. 12(b)(6); Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). The motion may be
granted only if the complaint lacks a “cognizable legal theory” or sufficient facts to support

a cognizable legal theory. Hartmann vy. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1122

9

 

3:17-cv-008 13-JLS-RBM

 
So Oo HN DB nH BP WY NYO

NY NO NO NH WH WN HN WN NO KR HF FF FF KF BP YF PF KE
oOo nD HR ON BP WO NYO KH COD OO Bn DB A FH WD NY KF OC

 

ise 3:17-cv-00813-JLS-RBM Document116 Filed 07/10/20 PagelD.697 Page 10 of 20

(9th Cir. 2013) (internal quotations and citations omitted). Although a complaint need not
contain detailed factual allegations, it must plead “enough facts to state a claim to relief
that is plausible on its face.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007). “A
claim has facial plausibility when the plaintiff pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).

“[A] plaintiff's obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief
requires more than labels and conclusions, and a formulaic recitation of the elements of a
cause of action will not do.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478
U.S. 265, 286 (1986) (alteration in original)). A court need not accept “legal conclusions”
as true. [gbal, 556 U.S. at 678. |

In deciding a 12(b)(6) motion, “all material allegations of the complaint are accepted
as true, as well as all reasonable inferences to be drawn from them.” Navarro, 250 F.3d at
732 (citing Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 338 (9th Cir. 1996)). But, “to be
entitled to the presumption of truth, allegations in a complaint . . . may not simply recite
the elements of a cause of action, but must contain sufficient allegations of underlying facts
to give fair notice and to enable the opposing party to defend itself effectively.” Starr v.
Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).

In reviewing the sufficiency of a complaint, the court is limited to the complaint
itself and its attached exhibits, documents incorporated by reference, and matters properly
subject to judicial notice. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322-
23 (2007); see also Inre NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1051 (9th Cir. 2014).

IV. DISCUSSION

Defendants seek to dismiss: the first cause of action against Sheriff Gore; the second,
third, and fourth causes of action against Lieutenant Lovelace; and all causes of action
against Sergeant Boorman. (Doc. 111 at 7-13.) Plaintiff counters that viable claims exist
as against Gore and Boorman because of their awareness of the constitutionally-deficient

policies for the classification and housing of Ad-Seg inmates and concomitant failure to

10

 

3:17-cv-008 13-JLS-RBM

 
0 A HN HD nH FP WY NO

_—
om)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

TL

ise 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.698 Page 11 of 20

remedy the issues. (Doc. 113 at 6-9.) Plaintiff counters that the second, third, and fourth
causes of action state a claim against Lovelace because her classification decision set in
motion the series of constitutionally-deficient conditions of confinement of which she was
also aware. (ld. at 7-8.) The parties dispute the appropriateness of declaratory and
injunctive relief and punitive damages. (Doc. 111 at 5-6; Doc. 113 at 3-5.) Finally,
Plaintiff concedes to Lieutenant Froistad’s dismissal without prejudice. (Doc. 111 at 14.)

A. Supervisory Liability in Section 1983 Claims

 

Each Defendant at issue—Sheriff Gore, Lieutenant Lovelace, and Sergeant
Boorman—is sued in his or her individual capacity.° .

Individual capacity suits seek to impose personal liability upon a government official
for actions he takes under color of state law. Kentucky, 473 U.S. at 165 (citation omitted).
In general, “[g]overnment officials may not be held liable for the unconstitutional conduct
of their subordinates under a theory of respondeat superior.” Iqbal, 556 U.S. at 676.
However, a supervisor may be held liable under Section 1983 “if there exists either (1) his
or her personal involvement in the constitutional deprivation, or (2) a sufficient causal
connection between the supervisor’s wrongful conduct and the constitutional violation.”
Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989) (citing Thompkins v. Belt, 828 F.2d
298, 303-04 (Sth Cir. 1987)).

“The requisite causal connection can be established . . . by setting in motion a series
of acts by others,” or by “knowingly refus[ing] to terminate a series of acts by others, which

[the supervisor] knew or reasonably should have known would cause others to inflict a

 

> The TAC also alleges Sheriff Gore is a final policymaker and his official acts “are imputed to and impose
direct liability on [the County] as its official representative.” (Doc. 110 4 6-7.) Given that the County
has been sued directly as an entity, the foregoing allegations against Gore are to be treated as pleading an
action against the County. Kentucky v. Graham, 473 U.S. 159, 166 (1985) (citing Monell v. N.Y.C. Dep’t
of Soc. Servs., 436 U.S. 658, 690 n.55 (1978)). Moreover, given that Plaintiff is seeking punitive damages
against Sheriff Gore, a strong presumption is created in favor of an individual-capacity suit because an
official-capacity suit for damages would be barred. See Mitchell v. Washington, 818 F.3d 436, 442 (9th
Cir. 2016).

11

 

 

3:17-cv-00813-JLS-RBM

 
Oo FO ND DBO BR WO NO

—
So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

iC

 

ase 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.699 Page 12 of 20

constitutional injury.” Starr, 652 F.3d at 1207-08 (alterations in original) (internal
quotations and citation omitted). A supervisor can be liable in his individual capacity for
“acquiescence or culpable indifference” in the constitutional deprivation. Jd. at 1208
(internal quotations and citation omitted). Supervisory liability may also exist without
overt personal participation in the offensive act “if supervisory officials implement a policy
so deficient that the policy itself is a repudiation of constitutional rights and is the moving
force of the constitutional violation.” Hansen, 885 F.2d at 646 (citing Thompkins, 828 F.2d
at 304) (internal quotations omitted).
B. — First Cause of Action against Sheriff Gore

 

The TAC states Sheriff Gore is being sued in his individual capacity. (Doc. 110 §
5.) The issue here is whether Sheriff Gore was personally involved in the Ad-Seg
classification decision or whether a sufficient causal connection exists between his conduct
and the alleged denial of due process.

Due process requires that “[p]rison officials must hold an informal nonadversary
hearing within a reasonable time after the prisoner is segregated” for administrative
purposes. Toussaint v. McCarthy, 801 F.2d 1080, 1100 (9th Cir. 1986), abrogated in part
on other grounds by Sandin v. Connor, 515 U.S. 492 (1995). “[P]rison officials must
inform the prisoner of the charges against the prisoner or their reasons for segregation” and
“allow the prisoner to present his view.” Jd. Additionally, prison officials must
periodically review the initial Ad-Seg placement. Jd. at 1101.

Notably, the Court dismissed Sheriff Gore from the first cause of action in the SAC
because Plaintiff failed to allege Gore’s personal participation, acquiescence, or culpable
indifference to any due process violation. (Doc. 108 at 12-13.) Yet the TAC alleges no
new facts to establish a causal connection between any individual wrongful conduct of
Gore and Plaintiff's Ad-Seg placement. Hansen, 885 F.2d at 646.

Plaintiff contends the TAC alleges Gore “knew about the deficient policies and
practices in the classification . . . of Ad-Seg[] inmates at...SDCJ....” (Doc. 113 at 6.)

However, the TAC’s only reference to Gore’s notice of the classification issue relates to

12

 

3:17-cv-008 13-JLS-RBM

 
oA ND nA BP WY YN

NO wo PO HN WN KN WD WH KN HF HK KH HF KF KF S| SE eR
CO ND DO ON BP WD NO K§ CD OO Way HD A FP WO NYO KF OS

ct

 

ASe 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.700 Page 13 of 20

the March Letter. (Doc. 110 4 37.) As Judge Sammartino’s Order previously stated,
“Plaintiff's letter, although difficult to decipher, does not appear to address Plaintiffs due
process cause of action.” (Doc. 108 at 13 (citing SAC, Ex. A).) The March Letter’s
substance has not changed. In any event, there is no allegation that Gore received and
reviewed the letter. (Doc. 110 99 37, 47.) While Plaintiff generally alleges Gore is the
final policymaker who is responsible for implementing policies pertaining to inmate
housing, this allegation is directed against the County. See supra p. 11 n.5. In sum, the
TAC fails to allege any new allegations establishing Gore’s awareness of the violations or
any causal connection between Gore’s conduct and the alleged due process violation.

Failure to correct previously-identified pleading deficiencies is a “strong indication
that the plaintiff[] has no additional facts to plead.” Zucco Partners, LLC v. Digimarc
Corp., 552 F.3d 981, 1007 (9th Cir. 2009) (internal citation omitted); see also Metzler Inv.
GMBH v. Corinthian Colleges, Inc., 540 F.3d 1049, 1072 (9th Cir. 2008) (affirming
dismissal of a third amended complaint with prejudice when pleading deficiencies
“persisted in every prior iteration of the [complaint].”). For the reasons stated above, the
undersigned recommends Defendants’ Motion to Dismiss the individual capacity claim
against Sheriff Gore in the first cause of action bb GRANTED.

C. All Causes of Action against Lt. Froistad

Plaintiff states he intentionally omitted Lieutenant Froistad from the TAC and
concedes to his dismissal without prejudice. (Doc. 113 at 7.) As such, the undersigned
recommends Defendants’ Motion to Dismiss all claims against Froistad bb GRANTED.

D. Second, Third, and Fourth Causes of Action against Lt. Lovelace

The TAC asserts individual capacity claims against Lieutenant Lovelace in her
supervisor role. (Doc. 110 § 9.) Defendants argue the TAC fails to state allegations
showing Lovelace personally participated in, is causally linked to, or acted with culpable
indifference to the unlawful Ad-Seg confinement conditions. (Doc. 111 at 15.) Plaintiff
counters that Lovelace’s classification decision set in motion the series of unlawful

conditions which shows a reckless or callous indifference to his rights. (Doc. 113 at 8.)

13

 

3:17-cv-008 13-JLS-RBM

 
0 A NH NW FF W NN

NB po WO WN NHN Hb WH KN KN HF FF HF KF PF PF OS PF ES hl
oOo sa DWN WN BP WD NO YK DOD HO Wns DB A FP WH NYO KF OS

 

 

HSe 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.701 Page 14 of 20

When a pretrial detainee challenges his conditions of confinement, the detainee is
entitled to the protections of the Fourteenth Amendment. Mendiola-Martinez, 836 F.3d at
n.5; see also Bell v. Wolfish, 441 U.S. 520, 533 (1979). To state a claim under the
Fourteenth Amendment, plaintiff must show the prison officials acted with “deliberate
indifference” to his rights. See Castro v. City of L.A., 833 F.3d 1060, 1068 (9th Cir. 2016)
(en banc) overruling Clouthier v. Cnty. of Contra Costa, 591 F.3d 1232 (9th Cir. 2016).

The issue is whether the TAC asserts sufficient allegations to establish a causal
connection between Lovelace’s classification decision and the unlawful conditions of
confinement.® And it does. The TAC alleges Lovelace was “aware of the constitutionally
deficient Ad-Seg|] program at... [SDCJ]” but still subjected Plaintiff to the conditions at
issue. (Doc. 110 § 9.) Plaintiff alleges he personally spoke to Lovelace concerning the
unlawful conditions and she took no action to remedy the situation. (Ud. §§ 35-36, 55-56,
64-65, 72-74.) Plaintiff also alleges Lovelace carried out the constitutionally-deficient
policies and/or was the moving force behind the unconstitutional conditions. (Ud. $9 57,
66, 75.) These allegations plausibly establish Lovelace’s classification decision set in
motion a series of unlawful conduct of which she was aware and/or knowingly refused to
terminate. Starr, 652 F.3d at 1207-08. At a minimum, the allegations are sufficient to
show acquiescence or culpable indifference. Jd. at 1208.

The foregoing allegations state a claim at the pleading stage. Starr, 652 F.3d at 1208.
Accordingly, the undersigned recommends Defendants’ Motion to Dismiss the second,
third, and fourth causes of action against Lieutenant Lovelace be DENIED.

E. All Causes of Action against Sgt. Boorman

Defendants seek dismissal of all causes of action against Sergeant Boorman. As to

the first cause of action, Defendants argue there are no allegations to show Boorman’s

 

° Although Plaintiff alleges each condition of confinement as a separate cause of action, the plausibility
analysis for each cause of action is identical as to Lovelace. Accordingly, the analysis for these causes of
action is combined herein.

14

3:17-cv-00813-JLS-RBM

 
oO mA HD DB A BP WY NYO

—
So

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

HSe 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.702 Page 15 of 20

deliberate indifference to the due process violation because there is nothing to show his
notice of the Ad-Seg classification decision. (Doc. 111 at 16.) Defendants contend the
remaining causes of action fail because the no causal connection between Boorman’s
conduct and the alleged unlawful confinement conditions has been established. (Jd. at 17-
19.) Plaintiff contends Boorman’s response to the March Letter, coupled with his failure
to rectify the issues, state plausible claims for relief. (Doc. 113 at 8-9.)

i. First Cause of Action

As to the first cause of action, the undersigned’s July 8, 2019 R&R on the SAC is
instructive because it recommended dismissal of the claim against Boorman. (Doc. 106 at
6-8.) The undersigned found the March Letter lacked information about Plaintiffs
unlawful placement in Ad-Seg and Boorman’s response does not show he had knowledge
of the same. (/d. at 8.) The undersigned reasoned, “[wlithout knowledge of the
constitutional violation, Boorman could not have acquiesced in, or been culpably
indifferent to, Plaintiff's Fourteenth Amendment rights.” (/d.)

The TAC contains no new allegations to establish any awareness by Boorman as to
the classification decision or a sufficient causal connection between any individual
wrongful conduct of Boorman and Plaintiff's Ad-Seg placement. See supra pp. 8-9;
Hansen, 885 F.2d at 646. While the TAC contains a new allegation stating “Boorman
failed to take action to correct the deprivation of at least one basic human need per day of
the inmates in Ad-Seg,” this allegation does not plausibly suggest Boorman set in motion
Lieutenant Lovelace’s classification decision or knowingly refused to terminate a series of
actions relating to the classification decision. (Doc. 110 4 48); Starr, 652 F.3d at 1207-08.

Without sufficient allegations to support Boorman’s personal participation,
acquiescence, or culpable indifference to the classification decision, the undersigned
recommends Defendants’ Motion to Dismiss the first cause of action against Sergeant
Boorman be GRANTED.

///
///

15

 

3:17-cy-008 13-JLS-RBM

 
Oo A HN DB WA FF W NYN &

—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Ct

 

ASe 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.703 Page 16 of 20

ii. Second, Third, and Fourth Causes of Action

As to the conditions of confinement claims, the parties dispute the sufficiency of the
TAC’s allegations against Sergeant Boorman in stating claims for supervisory liability.

As an initial matter, Defendants seek to differentiate between the third cause of
action (i.e., denial of yard time) and second and fourth causes of action (i.e., sleep
deprivation/choice between sleep and exercise, respectively). (Doc. 111 at 15-19.)
Defendants contend the third cause of action lacks allegations involving Boorman and the
March Letter never addressed this issue. (/d. at 15-17.) However, Plaintiff's March Letter
complained that “[a]ccess to outdoor recreation is . . . only afforded to [inmates] upon
request after the 10:30pm-11:30pm count, between then [and] breakfast forcing [inmates]
to choose between out of cell time [and] sleep.” (Doc. 110 § 63; Ex. A at 27.) As such, it
is reasonable to infer Boorman had notice of the denial of yard time. Navarro, 250 F.3d at
732; Tellabs, 551 U.S. at 322-23; In re NVIDIA, 768 F.3d at 1051. Therefore, the
plausibility analysis of the conditions of confinement claims is identical as to Boorman.

The TAC alleges Boorman “should have recognized the constitutional violation in
causing an inmate to choose between sleep and recreational yard time, the lack of outdoor
exercise, and the constitutionally deficient County policy that was causing injury to
Plaintiff...” (Doc. 110 4 8.) It alleges Boorman’s response to the March Letter put him
on notice of the constitutional violations. (Ud. §] 35-37; Ex. A, 24-25.) It alleges
Boorman’s failure to rectify the conditions at SDCJ is the basis for liability as “Boorman
knew the Ad-Seg[] routine resulted in the deprivation of at lease one basic human need . .
. and he did nothing to stop the constitutional violations of which he was aware.” (/d. ¥ 8.)
This awareness, coupled with a failure to rectify the conditions, plausibly establishes a
causal connection between Boorman’s conduct and the alleged unlawful conditions of
confinement. Starr, 652 F.3d at 1207-1208; Hansen, 885 F.2d at 646; (Doc. 110 § 55-57,
64-66, 72-74.)

Accordingly, the undersigned recommends Defendants’ Motion to Dismiss the

second, third, and fourth causes of action against Sergeant Boorman be DENIED.

16

 

3:17-cv-008 13-JLS-RBM

 
Oo DA NHN DBO FB WD NO

—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

HSe 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.704 Page 17 of 20

F, Injunctive and Declaratory Relief

The mootness of Plaintiff's request for injunctive and declaratory relief has been
extensively litigated. (See Doc. 93 at 11; Doc. 95 at 9-10; Doc. 96 at 9; Doc. 97 at 19-21;
Doc. 100 at 10-11; Doc. 108 at 14.) In fact, the TAC cites the same caselaw cited in
Plaintiffs Objections to the March 7, 2019 R&R which was adopted in full. (Compare
Doc. 110 at 21 with Doc. 100 at 10-11.) Ultimately, the Court found that the requested
relief is moot because Plaintiff is no longer subject to the challenged conditions and
policies at SDCJ due to Plaintiffs transfer to the California Institute for Men. (Doc. 108
at 14.) The Court found that the “capable of repetition, yet evading review” mootness.
exception inapplicable because Plaintiff failed to show a reasonable expectation that he
will be subject to the same action again. (/d.)

Generally, release from a facility while claims are pending will moot claims for
injunctive relief for that facility’s policies unless the suit has been certified as a class action.
See Dilley v. Gunn, 64 F.3d 1365, 1368 (9th Cir.1995) (citations omitted). The same is
true for declaratory relief, because the released party is no longer subject to the conditions
or policies he challenges. Alvarez v. Hill, 667 F.3d 1061, 1064 (9th Cir. 2012) (citing
Rhodes v. Stewart, 488 U.S. 1, 2-4 (1988)). An exception to the mootness doctrine exists
for claims that are capable of repetition, yet evade review. But, the exception “is limited
to extraordinary cases in which (1) the duration of the challenged action is too short to be
fully litigated before it ceases, and (2) there is a reasonable expectation that the plaintiff
will be subjected to the same action again. /d. (citation omitted).

Plaintiff contends a variation of the mootness exception applies because he is
bringing a putative class action to challenge an uncontested ongoing government policy
related to pretrial detention conditions. (Doc. 113 at 3.) Plaintiff cites Gerstein v. Pugh
arguing claims challenging pretrial detention conditions cannot be found moot due to the
inherently transitory nature of detention and the claim’s potential to evade review. (/d. at
4 (citing 420 U.S. 103 (1975).) Contrary to Gerstein, this lawsuit has not been certified as
a class action. 420 U.S. at 106-107. Moreover, U.S. v. Sanchez-Gomez rejected the notion

17

3:17-cv-00813-JLS-RBM

 
oo mA ND WN FF WW YP

NO NO NO NO NHN WN NN KN NO Ree ee mee RR Ee
Oo nN HN ON BR WY NYO KF OO OO Dn DB Nn FP WO NO KF O&O

iC

 

ase 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.705 Page 18 of 20

that Gerstein supports a freestanding exception to the mootness doctrine outside the class
action context. 138 S.Ct. 1532, 1538 (2018). The Court rejected a “functional class action”
because the “mere presence of allegations that . . . benefit other similarly situated
individuals cannot save [a plaintiffs] suit from mootness once their individual claims have
dissipated.” Jd. at 1540 (internal quotations and citations omitted).

Here, there is no dispute that Plaintiff has been transferred out of SDCJ. (Doc. 113
at 4; Doc. 114 at 3.) Without any reasonable expectation that Plaintiff will be subject to
the same action again and absent any class certification, the mootness exception for claims
that are capable of repetition yet evade review does not apply.

Accordingly, the undersigned recommends Defendants’ Motion to Dismiss the
requests for injunctive and declaratory relief be GRANTED.

G. Punitive Damages

Defendants contend the punitive damages demand should be dismissed and/or
stricken against the Individual Defendants.’ (Doc. 111 at 10-11.) Plaintiff counters the
demand is viable because the Individual Defendants knew the alleged constitutional
violations were occurring and they failed to rectify the issues. (Doc. 113 at 5.)

Punitive damages are available under Section 1983. See Pac. Mut. Life Ins. Co. v.
Haslip, 499 U.S. 1, 17 (1991); Graham, 473 U.S. at 167 n.13; Dang v. Cross, 422 F.3d
800, 807 (9th Cir. 2005). Punitive damages may be awarded if the defendant acted with
an evil motive or intent or demonstrated reckless or callous indifference to the
constitutional rights of the plaintiff. See Smith v. Wade, 461 U.S. 30, 56 (1983).

Plaintiff alleges that, despite complaining verbally and in writing concerning his Ad-
Seg confinement and the conditions of confinement, the Individual Defendants failed to
take any action to rectify the issues. See supra pp. 12-16. At the pleading stage, this

suffices to show reckless/callous indifference to Plaintiff’s rights under the Fourteenth

 

’ Plaintiff concedes this damages demand is limited to the Individual Defendants. (Doc. 113 at 5.)
18

 

3:17-cv-008 13-JLS-RBM

 
o moa nN Dn OT FP W YP

wb PNY WN WN WH ND WN MB BB Be Be Be ee ee
SPS RRR BFKeS&(ioowenrianak anes

 

 

 

ase 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.706 Page 19 of 20

Amendment. See Matthews v. Holland, 1:14-cv-1959-SKO-PC, 2017 WL 1093847, **6-
7 (E.D. Mar. 23, 2017) (denying motion to dismiss punitive damages demand at pleading
stage in case involving Eighth Amendment violations related to Ad-Seg confinement).

Accordingly, the undersigned recommends Defendants’ Motion to Dismiss and/or
the Motion to Strike the punitive damages demand be DENIED.

H. Leave to Amend

Finally, Defendants requests that the Court deny leave to amend given Plaintiff's
ample opportunity to amend and correct the pleading deficiencies. (Doc. 111 at 19.)

Courts freely grant leave to amend a complaint which has been dismissed. FED. R.
Civ. P. 15(a); Schreiber Distrib. Co. v. Serv—Well Furniture Co., 806 F.2d 1393, 1401 (9th
Cir. 1986). “[A] district court should grant leave to amend . . . unless it determines that the
pleading could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203
F.3d 1122, 1130 (9th Cir. 2000) (internal quotations and citations omitted).

This is the fourth attempt to plead and/or amend the complaint, and Plaintiff has
been represented by counsel in the two prior iterations of the amended pleadings. (Docs.
82, 88, 110.) Judge Sammartino’s August 27, 2019 Order cautioned Plaintiff that he had
“one final opportunity to amend.” (Doc. 108 at 15.) As to Sheriff Gore and Sergeant
Boorman, further leave to amend would be futile. Even in the fourth iteration of the
pleading, the first cause of action still fails to state an individual capacity claim against
Sheriff Gore because there are no allegations to show his personal participation,
acquiescence, or culpable indifference to any due process violation. Likewise, the claims
against Boorman are predicated upon his response to the March Letter relating to
conditions of confinement and grievance handling, but there are no factual allegations to
suggest Boorman had knowledge of the lack of due process afforded to Plaintiff in the Ad-
Seg classification decision. Finally, the request for declaratory and injunctive relief has
been litigated extensively with no change in circumstances to warrant a different result.

With respect to the first cause of action as against Gore and Boorman, and the

requests for declaratory and injunctive relief, the undersigned finds further leave to amend

19

3:17-cv-00813-JLS-RBM

 
Oo wma HN ND Wn FS WW NH

NY NB NH WHO NN NY KN KN HK HR Re Re Ree RE
SPXHRRRP ER ESC Re DADRaAaNHBS

 

ise 3:17-cv-00813-JLS-RBM Document 116 Filed 07/10/20 PagelD.707 Page 20 of 20

would be futile. As such, the Court respectfully recommends that leave to amend be
DENIED.
Vv. CONCLUSION

For the reasons set forth above, the undersigned respectfully recommends the
Motion to Dismiss be GRANTED, IN PART, and the Motion to Dismiss and/or Motion
to Strike the demand for punitive damages be DENIED. The undersigned further
recommends that further leave to amend be DENIED, and that Defendants County of San
Diego, Sheriff Gore, Lieutenant Lovelace, and Sergeant Boorman be DIRECTED to file
an Answer to Plaintiff's Third Amended Complaint pursuant to Federal Rule of Civil
Procedure 12(a)(4)(A).

The Court submits this Report and Recommendation to United States District Judge
Janice L. Sammartino under 28 U.S.C. § 636(b)(1)(B) and Civil Local Rules 72.1(c) and
72.3(a) of the United States District Court for the Southern District of California.

Any party may file written objections with the Court and serve a copy on all parties
on or before July 24, 2020. The document should be captioned “Objections to Report and

99

Recommendation.” Any reply to the Objections shall be served and filed on or before
August 7, 2020. The parties are advised that failure to file objections within the specified
time may waive the right to appeal with District Court’s Order. See Turner v. Duncan, 158
F.3d 449, 455 (9th Cir. 1998); Martinez v. YIst, 951 F.2d 1153, 1156 (9th Cir. 1991).

IT ISSO ORDERED.

DATE: July 10, 2020

 
        
 

HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

 

 

20

 

3:17-cv-00813-JLS-RBM

 
